K&L Gates LLP 1treet NW Washington, DC 20006-1600 T 202.778.9000 www.klgates.com March 29, 2012 PineBridge Mutual Funds 399 Park Avenue, 4th Floor New York, NY 10022 Ladies and Gentlemen: We have acted as counsel to PineBridge Mutual Funds, a Delaware statutory trust (the “Trust”), in connection with the filing with the Securities and Exchange Commission (the “Commission”) of Post-Effective Amendment No. 33 (the “Post-Effective Amendment”) to the Trust's Registration Statement on Form N-1A (File Nos. 333-14943; 811-7881) (the “Registration Statement”), registering an indefinite number of shares of beneficial interest of the series and classes of the Trust listed on Schedule A hereto (the “Shares”) under the Securities Act of 1933, as amended (the “Securities Act”). You have requested our opinion as to the matters set forth below in connection with the filing of the Post-Effective Amendment.For purposes of rendering that opinion, we have examined the Post-Effective Amendment, the agreement and declaration of trust, as amended, and bylaws of the Trust and the action of the Trust’s board of trustees that provides for the issuance of the Shares.We have examined and relied upon certificates of public officials and, as to certain matters of fact that are material to our opinions, we have also relied on a certificate of an officer of the Trust.In rendering our opinion, we also have made the assumptions that are customary in opinion letters of this kind.We have not verified any of those assumptions. Our opinion, as set forth herein, is based on the facts in existence and the laws in effect on the date hereof and is limited to the federal laws of the United States and the laws of the State of Delaware that, in our experience, generally are applicable to the issuance of shares by entities such as the Trust.We express no opinion with respect to any other laws. Based upon and subject to the foregoing, we are of the opinion that the Shares to be issued pursuant to the Post-Effective Amendment have been duly authorized for issuance by the Trust and, when issued and paid for upon the terms provided in the Post-Effective Amendment, the Shares to be issued pursuant to the Post-Effective Amendment will be validly issued, fully paid, and nonassessable. PineBridge Mutual Funds March 29, 2012 Page 2 This opinion is rendered solely in connection with the filing of the Post-Effective Amendment and supersedes any previous opinions of this firm in connection with the issuance of Shares.We hereby consent to the filing of this opinion with the Commission in connection with the Post-Effective Amendment and to the reference to this firm’s name under the heading “Legal Counsel” in the statement of additional information that is being filed as part of the Post-Effective Amendment.In giving our consent we do not thereby admit that we are experts with respect to any part of the Registration Statement within the meaning of the term “expert” as used in Section 11 of the Securities Act or the rules and regulations promulgated thereunder by the Commission, nor do we admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ K&L Gates LLP PineBridge Mutual Funds March 29, 2012 Page 3 Appendix A PineBridge US Micro Cap Growth Fund -Class R -Class I PineBridge US Small Cap Growth Fund -Class R -Class I PineBridge US 25 Equity Fund -Class R -Class I PineBridge Merger Arbitrage Fund -Class R -Class I
